This is an appeal by a non-insured employer from an award in claimant’s favor. The State Industrial Board found that on July 21,1936, while engaged in his regular employment, claimant stumbled and fell and received the injuries which resulted in the award. The State Industrial Board also found that claimant was hired by the employer. The evidence sustains the findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.